DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of embodiment 3 in the reply filed on 12/9/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on examining all 8 embodiments.  This is not found persuasive because (A) the cited MPEP sections regarding independent inventions are only applicable to restrictions on different inventions.  In this case, the elections are among different embodiments of the same invention; and (B) the mere fact that the claims are directed to 8 different species are self-evident that there is a serious burden in examining all the species.  Examiner agrees with applicant that the pending claims are technically related because they are embodiments of the same invention.  Nevertheless, searching 8 different embodiments of the invention creates a serious burden on examination.
Claims 2, 3, 6, and 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/9/21.  It is noted that applicant asserts that all claims are directed to embodiment 3 as disclosed to be E12 in the specification.  However, claims 6 and 13 for examples, are directed to embodiments E10 and E17, respectively, that are mutually exclusive to the elected embodiment.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/21/18. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/101479 application as required by 37 CFR 1.55.
Drawings
Figures 1-10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because all diagrams and features in Figure 25 are required to be distinctly labeled to indicate contents or function with legends (37 C.F.R. 1.83(a), 1.84(o)) since they are necessary for understanding of the drawing.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gadde et al (CE2.1.3: in-loop bilateral filter).
Gadde, in Figs. 1 and 2, discloses the same method for video bitstream processing as specified in claim 1 of the present invention, comprising determining, for a conversion between a video and a bitstream of the video (e.g. luma blocks transform), that a reconstructed representation of a current sample of video data is to be subject to a bilateral filter P’0,0 defined by one or more parameters based, at least in part, on at least one of i) weighted sums Wk of sample intensity differences (Pk-P0) between a first window covering the current sample and a second window covering neighboring samples (e.g. Fig. 2) and ii) sample intensity differences (SDiff values) between the current sample and one or more neighboring samples (e.g. Fig. 2), wherein multiple WSSDiff within a range are assigned a same parameter P0,0 and multiple SDiff within a range are assigned a same parameter P2,0 ; applying the bilateral filter defined by the one or more parameters to the reconstructed representation of the current sample of the video data (e.g. p. 2, equation); and performing the conversion based on the applying (e.g. Figs. 1 and 2).  
Diff values or the SDiff values are quantized to generate quantized values QP, and the quantized values are used to determine the one or more parameters; wherein generating the quantized value includes a linear quantization; wherein the one or more parameters are further based on a ratio (e.g. Distancek), wherein a weighted sum W of sample intensity differences abs(Pk-P0), a sample intensity difference (Pk,m-P0,m), offset is defined as a number M/2, and stepSize is defined as an integer number M; and wherein the offset is defined as stepSize/2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi S. Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Y LEE/Primary Examiner, Art Unit 2419